Title: To George Washington from John C. Ogden, 30 October 1789
From: Ogden, John C.
To: Washington, George


          
            Sir
            Portsmouth [N.H.] October 30th/89
          
          Overwhelmed as Your Excellency is, by the Invitations and Solicitations of our grateful and virtuous Countrymen, who wish to pay every tribute of veneration, and give every possible proof of their Affection for your Person, and Reverence for the high office, which you have condescended, to accept for the public good; I would spare you the trouble of this, and in silence rejoice at our being favored with your visit to this quarter, and at a distance recognize the man who possesses the Love and Applause of a World.
          But, My Family is composed of Madam Wooster the Lady of the late General Wooster, the father of Mrs Ogden.
          I have with me also, my own Parent, the Mother of two amiable young men who lost their lives during the late revolution; who with me were Brothers to Mrs Barber, The Relict of your much valued Officer Colol Barber. May I ask your Excellency kindly to condescend, to give us such part of your time while here; as shall be most convenient, and appointed by yourself. 

Or may I mention, our having your company at tea on Sunday afternoon.
          If this is agreable to Your Excellency⟨,⟩ President Sullivan, has promised to attend you to The Parsonage.
          Come My Dear Sir, and do me this greatest of favors—and give pleasure to a family bereaved of their most valued friends; and joy to two venerable women, whose fortitude under sufferings, does credit to American Matrons, as well as to human nature. I have the honor and happiness to be, with the greatest respect, Your Excellency’s most obedient and most humble servant
          
            John C. Ogden
            Rector of Queens Chapel
          
        